IN THE COURT OF APPEALS OF IOWA

                                  No. 15-2206
                           Filed December 21, 2016


IN THE MATTER OF THE ESTATE OF CHRISTINE M. BEDFORD,
DECEASED.

GEORGE MICHAEL CLAYTON
    Petitioner-Appellant,

vs.

TRACY L. VANNONI, as
Administrator of the Estate of Christine M. Bedford,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Craig E. Block,

Associate Probate Judge.



      Petitioner appeals from the district court’s dismissal of his petition to

remove the administrator of an intestate estate. APPEAL DISMISSED.



      Theodore F. Sporer of Sporer & Flanagan, P.L.L.C., Des Moines, for

appellant.

      Frank Murray Smith of Frank Smith Law Office, Des Moines, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                         2


POTTERFIELD, Judge.

       Christine Bedford died intestate in February 2015. Her daughter, Tracy

Vannoni, petitioned the court, asking to be named administrator of the estate and

stating that Tracy and her brother were the “sole heirs-at-law.” The probate court

named Vannoni the administrator of Bedford’s estate.

       Thereafter, the appellant, George Clayton, filed a petition to have Vannoni

removed as the administrator. In it, Clayton asserted that he was the common-

law spouse of the decedent. Vannoni resisted her removal as administrator and

denied that Clayton was the common-law husband of the decedent; Vannoni

moved the court to dismiss Clayton’s petition because he lacked standing. The

court set the disputed matters for hearing.

       Following the hearing, the court dismissed Clayton’s petition. The court

noted that Iowa Code section 633.65 (2015) controls the removal of a fiduciary;

the section requires a court, “upon the filing of a verified petition by any person

interested in the estate, . . . [to] order the fiduciary to appear and show cause

why the fiduciary should not be removed.”         (Emphasis added.)      To be an

“interested person,” Clayton would need to establish that he was in fact the

common-law spouse of the decedent. See In re Pearson’s Estate, 319 N.W.2d
248, 249 (Iowa 1982) (stating that the interest one has may not be “a mere

sentimental one, but it must be an interest which is beneficial to the objector in a

pecuniary way,” and “[a] ‘beneficial interest’ is one of value, worth, advantage, or

use to a person”); see also Iowa Code §§ 633.211–633.226 (controlling the rules

of inheritance when a person dies intestate; not providing a means of inheritance

for a non-married partner). The court ruled that he had not yet established that
                                          3


he was the decedent’s common-law spouse, so he lacked standing to request

the removal of the administrator.

       Clayton appealed the district court’s ruling. However, since then, he has

dismissed his spousal claim. See In re L.H., 480 N.W.2d 43, 45 (Iowa 1992)

(“Matters that are technically outside the record may be submitted in order to

establish or counter a claim of mootness.         We consider matters that have

transpired during the appeal for this limited purpose.”).

       Now that Clayton concedes he was not the common-law spouse of the

decedent, his appeal of the district court’s finding that he lacked standing is moot.

See State v. Hernandez-Lopez, 639 N.W.2d 226, 234 (Iowa 2002) (“Ordinarily,

an appeal is deemed moot if the issue becomes nonexistent . . . . We generally

refrain from reviewing moot issues.”). We dismiss Clayton’s appeal.

       APPEAL DISMISSED.